Title: To Thomas Jefferson from John Vaughan, 31 October 1822
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad:
Oct. 31. 1822
I have recd a letter from Dodge & Oxnard of 24 Augt acknowledging receipt of the Bill on Paris for 960 Fs.Our friend Mrs Wistar has been & is much distressed on accot of her son, who has a desire to enter into the Navy, which no reasoning can overcome—It is against the principles of her society, but such being his predilection & steady determination—she not only assents, but warmly desires it, to prevent worse—He is estranged from his studies by his anxiety to adopt this plan—Can you my Dear Sir so long & uniformly the friend of this family assist in any way or point out the manner in which the object may be accomplished The Ladies cannot manage a Young man of ardent mind, & I forsee much distress to them & very great risk as to him if we cannot succeed.I remain D Sir Your friend &celJn VaughanWe are about printing another Vol of Trans I shall take the liberty of putting down Your name for a Copy—will you want more—are you in want of any of  Prior Volumes—1 a 6 old New Series 1. Vol